Title: To Benjamin Franklin from William Hodgson, 23 January 1784
From: Hodgson, William
To: Franklin, Benjamin


          
            Dear sir—
            London 23 Jany— 1784
          
          I recd your favor of the 26th Ultimo & have been endeavouring all in my Power ever Since to find out the Value of the two

Ships you mention, but hitherto I have not been able to succeed, I find these Ships were released by the Court of Denmark, but so long a Time has elapsed, that those who did the Insurance cannot easily turn to the Acc’t indeed the Union had only a trifling Sum done upon her. She belonged to Atkinson the Contractor so that she was laden as I presume for Goverment Acc’t, I have been so hostile to A— all the War, that I fear much I shall have great Difficulty in procuring the Value, but I will try every possible method— The other I hope I shall be able to procure from Liverpool to which place she belonged, I shou’d suppose these Ships from their Size & general Idea of Cargoes for such a Voyage coud not be worth less than from 10 to 15 thousand pounds per Ship— I return you my best thanks for your intended Kindness in respect to the Consulship & remain allways Dr sir Your Affectionate Friend & very Hble Servant
          
            William Hodgson
            To His Ex. B. Franklin Esqr
          
         
          Addressed: To / His Excellency Benj Franklin Esqr / Minister Plenipotentiary from the United / States of America / a / Paris
          Notation: Wm. Hodgson— 23 Jany 1784.—
        